Title: To John Adams from Henry Marchant, 29 May 1790
From: Marchant, Henry
To: Adams, John



Most respected Friend
Newport May 29th. 1790—

‘tis done,—‘tis done,—The Constitution this Day was adopted by Our State Convention, by a Majority of two—Never were Days of more anxiety, Labor and Assiduity, Hope and Fear, than the last six—It is a happy Circumstance that the Convention was adjourned to this Town, where we had the largest federal Interest, and little Influence of the Country Antics—The late Act passed by the Senate of Congress was an Instrument which we weilded with much Success and Execution: Nothing could be more timely—It would take a Quire of Paper to give you the entertaining particulars of this Week:—But I know not how soon an Opportunity may offer to New York—Therefore to Business
Congress may soon rise, and may find it necessary to make the Acts proper to the Introduction of this State into the Union, before Our Members may be able to reach Congress—Our Assembly will sit three Weeks from next Monday: The Senators may be chosen then; The Representative cannot be, till some Weeks after.—I have therefore inclosed You the Revenue Act of this State; passed as nearly as possible to that of Congress—Here you will find all the Ports marked out and well described, and every thing necessary for forming Your Acts or Bills—Names for Officers I dare say have gone forward in Abundance long ago, and are in the Care and Charge of one Member or another.—But if Satisfaction cannot yet be had on that Subject, or not untill Congress should rise,—The Act may provide for the State, that the President have the intire Power of Appointment; at any Rate, untill Congress meet again—
I don’t know but I am impertinent in this Business:—but my Wish is to advance the publick Weal, and to give every Aid in my Power, that the Wheels of Government, and Revenue, may be in Motion—What is well you may retain; you have been used to refine;—The Dross You may throw away.—
Upon this happy Occasion I congratulate You Sir,—and thro’ you Sir, I desire to congratulate the President, Our federal Head and Father;—Congress and all well Wishers to the building up Our grand federal Cause and Government—With sincere Respects to Mrs. Adams, Compts. to the Family and all Friends, without Time to add; having come this Moment out of Convention, and amidst the din & Noise of Bells, Huzzas and Guns, I am most respectfully Your devoted / Friend & Servt.

Hy: Marchant
P.S. Amidst my hurry I had forgot to acknowledge the Honor done me by yours of the 20th. of March, which would have been answered before, but that I was tired of Conjectury, and wished for something substantial to communicate—Part of yours will hereafter require further Attention—

